United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                         March 21, 2007

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 06-31073
                              Summary Calendar


                         UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                   versus

                         KARESHA LANAL MINNIE BOYD,

                                                        Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                        USDC No. 5:03-CR-50097
                         --------------------

Before JONES, Chief Jones, and JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

            Karesha Lanal Minnie Boyd appeals her conviction for

larceny in violation of 18 U.S.C. § 641.                 She challenges the

sufficiency of the evidence.

            In cases tried before a magistrate judge and affirmed on

appeal by the district court, we “will affirm the magistrate’s

findings if they are supported by substantial evidence.”                  United

States v. Lee, 217 F.3d 284, 288 (5th Cir. 2000) (internal citation

omitted).    “Evidence is sufficient to support a conviction if any

rational    trier   of    fact   could   have   found    that   the    evidence

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
established guilt beyond a reasonable doubt.”      United States v.

Morgan, 311 F.3d 611, 613 (5th Cir. 2002) (internal quotation and

citation omitted).   This court examines the evidence as a whole in

the light most favorable to the Government.     Id.   “The evidence

need not exclude every reasonable hypothesis of innocence or be

wholly inconsistent with every conclusion except that of guilt, and

this court will accept all credibility choices that tend to support

the verdict.”   United States v. Stevenson, 126 F.3d 662, 664 (5th

Cir. 1997).

          Boyd notes that the stolen items of makeup were found on

the person of Erica Samuels, who has pleaded guilty to larceny.

She contends that the Government’s case was entirely circumstantial

and that her conviction was based on an assumption that she must

have known what Samuels was doing.

          The evidence adduced at trial showed that Boyd and

Samuels were always in close proximity while they were in the

store.   Boyd actively participated in the selection of the stolen

makeup, which Samuels placed in a gift bag and carried to a small

fitting room.   Boyd then joined Samuels in the fitting room.   After

Boyd exited, Samuels emerged carrying the gift bag, which, by this

time, contained empty makeup packages.   After Samuels set down the

bag, the women left the store, but were soon apprehended.        The

stolen makeup products were found in Samuels’s purse and in her

hair.



                                 2
          Viewing   the   evidence       as   a   whole   in   the   light   most

favorable to the Government, we have determined that there was

sufficient evidence to support Boyd’s conviction.                    See Morgan,

311 F.3d at 613; 18 U.S.C. § 2.      Accordingly, the judgment of the

district court is AFFIRMED.




                                     3